Order entered February 3, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01160-CR

                        PEDRO SANTIAGO MARIN, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F19-52413-Y

                                       ORDER
      Before the Court is appellant’s January 31, 2020 motion for extension of time to file

brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or before

MARCH 2, 2020.


                                                  /s/   BILL PEDERSEN, III
                                                        JUSTICE